UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 3/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. AMR CORPORATION Meeting Date:JUL 29, 2013 Record Date:MAY 01, 2013 Meeting Type:WRITTEN CONSENT Ticker:AAMRQ Security ID:001765106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization Plan Management None For 2 Mark FOR if you answer: Yes, I am an American Citizen. Mark AGAINST if you answer: No, I am NOT an American Citizen Management None For AVON PRODUCTS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Maria Elena Lagomasino Management For For 1.6 Elect Director Sara Mathew Management For For 1.7 Elect Director Sheri McCoy Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Gary M. Rodkin Management For For 1.10 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Report on Safer Substitutes for Product Ingredients Shareholder Against Against BP PLC Meeting Date:APR 10, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Iain Conn as Director Management For For 6 Re-elect Dr Brian Gilvary as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Frank Bowman as Director Management For For 9 Re-elect Antony Burgmans as Director Management For For 10 Re-elect Cynthia Carroll as Director Management For For 11 Re-elect George David as Director Management For For 12 Re-elect Ian Davis as Director Management For For 13 Re-elect Dame Ann Dowling as Director Management For For 14 Re-elect Brendan Nelson as Director Management For For 15 Re-elect Phuthuma Nhleko as Director Management For For 16 Re-elect Andrew Shilston as Director Management For For 17 Re-elect Carl-Henric Svanberg as Director Management For For 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 19 Approve Executive Directors' Incentive Plan Management For For 20 Approve Remuneration of Non-Executive Directors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAIRN ENERGY PLC Meeting Date:MAY 15, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Ian Tyler as Director Management For For 7 Re-elect Todd Hunt as Director Management For For 8 Re-elect Iain McLaren as Director Management For For 9 Re-elect Alexander Berger as Director Management For For 10 Re-elect Jacqueline Sheppard as Director Management For For 11 Re-elect Simon Thomson as Director Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 16 Approve Any Disposals by the Company or Any Subsidiary Undertaking of the Company of Any or All Shares in Cairn India Limited Management For For CAPMARK FINANCIAL GROUP INC. Meeting Date:MAR 28, 2014 Record Date:FEB 24, 2014 Meeting Type:WRITTEN CONSENT Ticker:CPMK Security ID:140661109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Securities Transfer Restrictions Management For For 2 Amend NOL Rights Plan (NOL Pill) Management For For CAPMARK FINANCIAL GROUP INC. Meeting Date:MAY 01, 2014 Record Date:MAR 21, 2014 Meeting Type:WRITTEN CONSENT Ticker:CPMK Security ID:140661109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:MAY 28, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Directors Until the End of the Next Annual General Meeting Management For For 2 Reelect External Directors for an Additional Three Year Term Management For For 3 Ratify the Appointment of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as Auditors and Authorize Board to Fix Their Remuneration ; Discuss Consolidated Financial Statements for 2013 Management For For 4 Approve Employment Terms of CEO, Who Is Also the Chairman Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CIT GROUP INC. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Ellen R. Alemany Management For For 1c Elect Director Michael J. Embler Management For For 1d Elect Director William M. Freeman Management For For 1e Elect Director David M. Moffett Management For For 1f Elect Director R. Brad Oates Management For For 1g Elect Director Marianne Miller Parrs Management For For 1h Elect Director Gerald Rosenfeld Management For For 1i Elect Director John R. Ryan Management For For 1j Elect Director Sheila A. Stamps Management For For 1k Elect Director Seymour Sternberg Management For For 1l Elect Director Peter J. Tobin Management For For 1m Elect Director Laura S. Unger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CNH GLOBAL NV Meeting Date:JUL 23, 2013 Record Date:JUN 25, 2013 Meeting Type:SPECIAL Ticker:NHL Security ID:N20935206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Call to Order Management None None 2 Approve Merger Agreement Fiat Industrial S.p.A, and CNH Global Management For For 3 Close Meeting Management None None CNH INDUSTRIAL N.V. Meeting Date:APR 16, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:CNHI Security ID:N20944109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Dividends of EUR 0.20 Per Share Management For For 2e Approve Discharge of Directors Management For For 3a Reelect Sergio Marchionne as Executive Director Management For For 3b Reelect Richard J. Tobin as Executive Director Management For For 3c Reelect Richard John P. Elkann as Non-Executive Director Management For Against 3d Reelect Richard Mina Gerowin as Non-Executive Director Management For For 3e Reelect Maria Patrizia Grieco as Non-Executive Director Management For For 3f Reelect Leo W. Houle as Non-Executive Director Management For For 3g Reelect Peter Kalantzis as Non-Executive Director Management For For 3h Reelect John B. Lanaway as Non-Executive Director Management For For 3i Reelect Guido Tabellini as Non-Executive Director Management For For 3j Reelect Jacqueline Tammenoms Bakker as Non-Executive Director Management For For 3k Reelect Jacques Theurillat as Non-Executive Director Management For For 4a Approve Remuneration Policy for Executive and Non-Executive Directors Management For Against 4b Approve Omnibus Stock Plan Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Close Meeting Management None None DELL INC. Meeting Date:SEP 12, 2013 Record Date:AUG 13, 2013 Meeting Type:SPECIAL Ticker:DELL Security ID:24702R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For DELL INC. Meeting Date:OCT 17, 2013 Record Date:SEP 10, 2013 Meeting Type:ANNUAL Ticker:DELL Security ID:24702R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Carty Management For For 1.2 Elect Director Janet F. Clark Management For For 1.3 Elect Director Laura Conigliaro Management For For 1.4 Elect Director Michael S. Dell Management For For 1.5 Elect Director Kenneth M. Duberstein Management For For 1.6 Elect Director Gerard J. Kleisterlee Management For For 1.7 Elect Director Klaus S. Luft Management For For 1.8 Elect Director Alex J. Mandl Management For For 1.9 Elect Director Shantanu Narayen Management For For 1.10 Elect Director H. Ross Perot, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For DELTA LLOYD NV Meeting Date:MAY 22, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:DL Security ID:N25633103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4a Adopt Financial Statements and Statutory Reports Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.03 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention of the Supervisory Board to Appoint I. de Graaf to the Management Board Management None None 7 Announce Intention of the Supervisory Board to Reappoint E. Roozen to the Management Board Management None None 8a Announce Vacancies on the Board Management None None 8b Opportunity to Make Recommendations Management None None 8c Announce Intention to elect A. Bergen and R. Ruijter to Supervisory Board Management None None 8d Elect A.A.G. Bergen to Supervisory Board Management For For 8e Elect R.A. Ruijter to Supervisory Board Management For For 8f Reelect E.J. Fischer to Supervisory Board Management For For 8g Reelect J.G. Haars to Supervisory Board Management For For 8h Reelect S.G. van der Lecq to Supervisory Board Management For For 9a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 9b Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 9a Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Allow Questions and Close Meeting Management None None DIRECT LINE INSURANCE GROUP PLC Meeting Date:MAY 15, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:DLG Security ID:G2871V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Mike Biggs as Director Management For For 6 Re-elect Paul Geddes as Director Management For For 7 Re-elect Jane Hanson as Director Management For For 8 Re-elect Glyn Jones as Director Management For For 9 Re-elect Andrew Palmer as Director Management For For 10 Re-elect John Reizenstein as Director Management For For 11 Re-elect Clare Thompson as Director Management For For 12 Re-elect Priscilla Vacassin as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For EASTMAN KODAK COMPANY Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:KODK Security ID:277461406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark S. Burgess Management For For 1.2 Elect Director Jeffrey J. Clarke Management For For 1.3 Elect Director James V. Continenza Management For For 1.4 Elect Director Matthew A. Doheny Management For For 1.5 Elect Director John A. Janitz Management For For 1.6 Elect Director George Karfunkel Management For For 1.7 Elect Director Jason New Management For For 1.8 Elect Director William G. Parrett Management For For 1.9 Elect Director Derek Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FIAT INDUSTRIAL S.P.A. Meeting Date:JUL 09, 2013 Record Date:JUN 28, 2013 Meeting Type:SPECIAL Ticker:FI Security ID:T42136100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger by Absorption of Fiat Industrial SpA into FI CBM Holdings N.V. Management For For FREEPORT-MCMORAN COPPER & GOLD INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Require Director Nominee with Environmental Experience Shareholder Against Against FUGRO NV Meeting Date:NOV 27, 2013 Record Date:OCT 30, 2013 Meeting Type:SPECIAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect P.A.H. Verhagen to Executive Board Management For For 3 Other Business (Non-Voting) Management None None 4 Close Meeting Management None None FUGRO NV Meeting Date:MAY 06, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Supervisory Board (Non-Voting) Management None None 2b Discuss Remuneration Report Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Adopt Financial Statements Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.50 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6a Amend Remuneration Policy for Management Board Members Management For For 6b Approve Grant of Stock Options and Restricted Stock under LTI Re: Item 6a Management For For 7 Ratify KPMG as Auditors Management For For 8 Reelect P. van Riel as CEO Management For For 9a Reelect G-J Kramer to Supervisory Board Management For For 9b Elect D.J. Wall to Supervisory Board Management For For 9c Elect A.J. Campo to Supervisory Board Management For For 10a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Approve Cancellation of Shares Management For For 13 Other Business (Non-Voting) Management None None 14 Close Meeting Management None None HOSPIRA, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Irving W. Bailey, II Management For For 1b Elect Director F. Michael Ball Management For For 1c Elect Director Connie R. Curran Management For For 1d Elect Director William G. Dempsey Management For For 1e Elect Director Dennis M. Fenton Management For For 1f Elect Director Heino von Prondzynski Management For For 1g Elect Director Jacque J. Sokolov Management For For 1h Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For KABEL DEUTSCHLAND HOLDING AG Meeting Date:OCT 10, 2013 Record Date:SEP 18, 2013 Meeting Type:ANNUAL Ticker:KD8 Security ID:D6424C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012/2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012/2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012/2013 Management For For 5 Ratify Ernst & Young as Auditors for Fiscal 2013/2014 Management For For 6a Approve Affiliation Agreements with Kabel Deutschland Holding Erste Beteiligungs GmbH Management For For 6b Approve Affiliation Agreements with Kabel Deutschland Holding Zweite Beteiligungs GmbH Management For For KOHL'S CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Boneparth Management For For 1b Elect Director Steven A. Burd Management For For 1c Elect Director Dale E. Jones Management For For 1d Elect Director Kevin Mansell Management For For 1e Elect Director John E. Schlifske Management For For 1f Elect Director Frank V. Sica Management For For 1g Elect Director Peter M. Sommerhauser Management For Against 1h Elect Director Stephanie A. Streeter Management For For 1i Elect Director Nina G. Vaca Management For For 1j Elect Director Stephen E. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Report on Data Used to Make Environmental Goals and Costs and Benefits of Sustainability Program Shareholder Against Against KONINKLIJKE KPN NV Meeting Date:APR 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Ratify PricewaterhouseCoopers as Auditors for Fiscal Year 2014 Management For For 9 Ratify Ernst & Young as Auditors for Fiscal Year 2015 Management For For 10 Opportunity to Make Recommendations Management None None 11 Elect C. Zuiderwijk to Supervisory Board Management For For 12 Elect D.W. Sickinghe to Supervisory Board Management For For 13 Composition of Supervisory Board in 2015 Management None None 14 Announce Intention to Reappoint E. Blok to Management Board Management None None 15 Amend Long-Term Incentive Plan Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Approve Cancellation of Repurchased Shares Management For For 18 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 19 Authorize Board to Exclude Preemptive Rights from Issuance under Item 18 Management For For 20 Close Meeting Management None None LIFE TECHNOLOGIES CORPORATION Meeting Date:AUG 21, 2013 Record Date:JUL 18, 2013 Meeting Type:SPECIAL Ticker:LIFE Security ID:53217V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For LORILLARD, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dianne Neal Blixt Management For For 1.2 Elect Director Andrew H. Card, Jr. Management For For 1.3 Elect Director Virgis W. Colbert Management For For 1.4 Elect Director David E.R. Dangoor Management For For 1.5 Elect Director Murray S. Kessler Management For For 1.6 Elect Director Jerry W. Levin Management For For 1.7 Elect Director Richard W. Roedel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Inform Poor and Less Educated on Health Consequences of Tobacco Shareholder Against Against NRG YIELD, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:NYLD Security ID:62942X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Crane Management For Did Not Vote 1.2 Elect Director John F. Chlebowski Management For Did Not Vote 1.3 Elect Director Kirkland B. Andrews Management For Did Not Vote 1.4 Elect Director Brian R. Ford Management For Did Not Vote 1.5 Elect Director Mauricio Gutierrez Management For Did Not Vote 1.6 Elect Director Ferrell P. McClean Management For Did Not Vote 1.7 Elect Director Christopher S. Sotos Management For Did Not Vote 2 Ratify Auditors Management For Did Not Vote RSA INSURANCE GROUP PLC Meeting Date:MAY 09, 2014 Record Date:MAY 07, 2014 Meeting Type:ANNUAL Ticker:RSA Security ID:G7705H116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Performance Share Plan Management For For 5 Re-elect Martin Scicluna as Director Management For For 6 Elect Stephen Hester as Director Management For For 7 Re-elect Richard Houghton as Director Management For For 8 Re-elect Adrian Brown as Director Management None None 9 Re-elect Alastair Barbour as Director Management For For 10 Elect Kath Cates as Director Management For For 11 Re-elect Hugh Mitchell as Director Management For For 12 Re-elect Joseph Streppel as Director Management For For 13 Re-elect Johanna Waterous as Director Management For For 14 Reappoint KPMG LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Approve Scrip Dividend Scheme Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Approve Share Sub-division and Consolidation Management For For 20 Amend Articles of Association Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:JUN 02, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year STOREBRAND ASA Meeting Date:APR 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Convening of Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Shares with an Aggregate Nominal Value of up to NOK 225 Million and Conveyance of Repurchased Shares Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Reelect Terje Venold as Member of Board of Representatives Management For For 11b Reelect Vibeke Madsen as Member of Board of Representatives Management For For 11c Reelect Trond Berger as Member of Board of Representatives Management For For 11d Reelect Tore Kvalheim as Member of Board of Representatives Management For For 11e Reelect Marianne Lie as Member of Board of Representatives Management For For 11f Reelect Olaug Svarva as Member of Board of Representatives Management For For 11g Reelect Pal Syversen as Member of Board of Representatives Management For For 11h Elect Arne Giske as Member of Board of Representatives Management For For 11i Elect Jostein Furnes as Member of Board of Representatives Management For For 11j Elect Arild Olsen as Member of Board of Representatives Management For For 11k Elect Joakim Gjersoe as Deputy Member of Board of Representatives Management For For 11l Elect Per Dyb as Deputy Member of Board of Representatives Management For For 11m Reelect Terje Venold as Chairman of Board of Representatives Management For For 11n Reelect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Reelect Terje Venold as Member of Nominating Committee Management For For 12b Reelect Olaug Svarva as Member of Nominating Committee Management For For 12c Reelect Kjetil Houg as Member of Nominating Committee Management For For 12d Elect Harald Espedal as Member of Nominating Committee Management For For 12e Reelect Terje Venold as Chairman of Nominating Committee Management For For 13a Reelect Elisabeth Wille as Member of Control Committee Management For For 13b Reelect Ole Klette as Member of Control Committee Management For For 13c Reelect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Control Committee, Board of Representatives, and Election Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Close Meeting Management None None TALISMAN ENERGY INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:TLM Security ID:87425E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christiane Bergevin Management For For 1.2 Elect Director Donald J. Carty Management For For 1.3 Elect Director Jonathan Christodoro Management For For 1.4 Elect Director Thomas W. Ebbern Management For For 1.5 Elect Director Harold N. Kvisle Management For For 1.6 Elect Director Brian M. Levitt Management For For 1.7 Elect Director Samuel J. Merksamer Management For For 1.8 Elect Director Lisa A. Stewart Management For For 1.9 Elect Director Henry W. Sykes Management For For 1.10 Elect Director Peter W. Tomsett Management For For 1.11 Elect Director Michael T. Waites Management For For 1.12 Elect Director Charles R. Williamson Management For For 1.13 Elect Director Charles M. Winograd Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Approve Advance Notice Policy Management For For 4 Approve Shareholder Rights Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For 6 Prohibit Accelerated Vesting of Awards Shareholder Against Against TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:FEB 24, 2014 Record Date:JAN 23, 2014 Meeting Type:SPECIAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Employment Terms of Erez Vigodman, President and Chief Executive Officer-Designate Management For For THYSSENKRUPP AG Meeting Date:JAN 17, 2014 Record Date:DEC 26, 2013 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012/2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Omission of Dividends Management For For 3.1 Approve Discharge of Management Board Member Hiesinger for Fiscal 2012/2013 Management For Against 3.2 Approve Discharge of Management Board Member Berlien for Fiscal 2012/2013 Management For Against 3.3 Approve Discharge of Management Board Member Burkhard for Fiscal 2012/2013 Management For Against 3.4 Approve Discharge of Management Board Member Claasen for Fiscal 2012/2013 Management For Against 3.5 Approve Discharge of Management Board Member Eichler for Fiscal 2012/2013 Management For Against 3.6 Approve Discharge of Management Board Member Kerkhoff for Fiscal 2012/2013 Management For Against 3.7 Approve Discharge of Management Board Member Labonte for Fiscal 2012/2013 Management For Against 4.1 Approve Discharge of Supervisory Board Member Cromme for Fiscal 2012/2013 Management For Against 4.2 Approve Discharge of Supervisory Board Member Lehner for Fiscal 2012/2013 Management For Against 4.3 Approve Discharge of Supervisory Board Member Eichler for Fiscal 2012/2013 Management For Against 4.4 Approve Discharge of Supervisory Board Member Dreher for Fiscal 2012/2013 Management For Against 4.5 Approve Discharge of Supervisory Board Member Grolms for Fiscal 2012/2013 Management For Against 4.6 Approve Discharge of Supervisory Board Member Herberger for Fiscal 2012/2013 Management For Against 4.7 Approve Discharge of Supervisory Board Member Kalwa for Fiscal 2012/2013 Management For Against 4.8 Approve Discharge of Supervisory Board Member Keitel for Fiscal 2012/2013 Management For Against 4.9 Approve Discharge of Supervisory Board Member Kiel for Fiscal 2012/2013 Management For Against 4.10 Approve Discharge of Supervisory Board Member Maassen for Fiscal 2012/2013 Management For Against 4.11 Approve Discharge of Supervisory Board Member Nentwig for Fiscal 2012/2013 Management For Against 4.12 Approve Discharge of Supervisory Board Member Pellens for Fiscal 2012/2013 Management For Against 4.13 Approve Discharge of Supervisory Board Member Remmler for Fiscal 2012/2013 Management For Against 4.14 Approve Discharge of Supervisory Board Member von Schenck for Fiscal 2012/2013 Management For Against 4.15 Approve Discharge of Supervisory Board Member Schmettow for Fiscal 2012/2013 Management For Against 4.16 Approve Discharge of Supervisory Board Member Segerath for Fiscal 2012/2013 Management For Against 4.17 Approve Discharge of Supervisory Board Member Spohr for Fiscal 2012/2013 Management For Against 4.18 Approve Discharge of Supervisory Board Member Steinbrueck for Fiscal 2012/2013 Management For Against 4.19 Approve Discharge of Supervisory Board Member Steinebach for Fiscal 2012/2013 Management For Against 4.20 Approve Discharge of Supervisory Board Member Streiff for Fiscal 2012/2013 Management For Against 4.21 Approve Discharge of Supervisory Board Member Thumann for Fiscal 2012/2013 Management For Against 4.22 Approve Discharge of Supervisory Board Member Weber for Fiscal 2012/2013 Management For Against 4.23 Approve Discharge of Supervisory Board Member Weder di Mauro for Fiscal 2012/2013 Management For Against 4.24 Approve Discharge of Supervisory Board Member Wiercimok for Fiscal 2012/2013 Management For Against 5 Elect Rene Obermann to the Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2013/2014 Management For For 7 Amend Articles Re: Remuneration of the Supervisory Board Management For For 8 Approve Creation of EUR 370 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billion; Approve Creation of EUR 250 Million Pool of Capital to Guarantee Conversion Rights Management For Against 10 Approve Affiliation Agreements with Krupp Hoesch Stahl GmbH Management For For 11 Amend Nine Existing Affiliation Agreements with Subsidiaries Management For For TIME WARNER CABLE INC. Meeting Date:JUN 05, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director Robert D. Marcus Management For For 1j Elect Director N.J. Nicholas, Jr. Management For For 1k Elect Director Wayne H. Pace Management For For 1l Elect Director Edward D. Shirley Management For For 1m Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 16, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Appropriation of Available Earnings for Fiscal Year 2013 Management For For 4 Approve Dividends of USD 3.00 per Share from Capital Contribution Reserves Management For For 5 Approve Renewal of the Authorized Share Capital Management For For 6 Approve Decrease in Size of Board Management For For 7a Declassify the Board of Directors Management For For 7b Amend Articles Re: Binding Shareholder Ratification of the Compensation of the Board of Directors and the Executive Management Team Management For For 7c Amend Articles Re: Supplementary Amount for Persons Assuming Executive Management Team Positions During a Compensation Period for which Shareholder Ratification has Already been Granted Management For For 7d Amend Articles Re: Principles Applicable to the Compensation of the Members of the Board of Directors and the Executive Management Team Management For For 7e Amend Articles Re: Maximum Term and Termination Notice Period of Members of the Board of Directors and the Executive Management Team and Non-Competition Agreements with Members of the Executive Management Team Management For For 7f Amend Articles Re: Permissible Mandates of Members of the Board of Directors and the Executive Management Team Management For For 7g Amend Articles Re: Loans and Post-Retirement Benefits Management For For 8 Require Majority Vote for the Election of Directors Management For For 9 Amend Articles Re: Shareholder Agenda Item Requests Pursuant to Swiss Law Management For For 10a Elect Ian C. Strachan as Director Management For For 10b Elect Glyn A. Barker as Director Management For For 10c Elect Vanessa C. L. Chang as Director Management For For 10d Elect Frederico F. Curado as Director Management For For 10e Elect Chad Deaton as Director Management For For 10f Elect Martin B. McNamara as Director Management For For 10g Elect Samuel Merksamer as Director Management For For 10h Elect Edward R. Muller as Director Management For For 10i Elect Steven L. Newman as Director Management For For 10j Elect Tan Ek Kia as Director Management For For 10k Elect Vincent J. Intrieri as Director Management For For 11 Elect Ian C. Strachan as Board Chairman Management For For 12a Appoint Frederico F. Curado as Member of the Compensation Committee Management For For 12b Appoint Martin B. McNamara as Member of the Compensation Committee Management For For 12c Appoint Tan Ek Kia as Member of the Compensation Committee Management For For 12d Appoint Vincent J. Intrieri as Member of the Compensation Committee Management For For 13 Designate Schweiger Advokatur/Notariat as Independent Proxy Management For For 14 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2014 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For TRONOX LIMITED Meeting Date:MAY 21, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For Withhold 1.4 Elect Director Peter Johnston Management For For 1.5 Elect Director Ilan Kaufthal Management For For 1.6 Elect Director Jeffry N. Quinn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIQA INSURANCE GROUP AG Meeting Date:MAY 26, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:UQA Security ID:A90015131 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management and Supervisory Board Management For For 4 Approve Remuneration of Supervisory Board Members Management For For 5 Ratify Auditors Management For For 6.1 Elect Nadine Gatzert as Supervisory Board Member Management For For 6.2 Elect Kory Sorenson as Supervisory Board Member Management For For 6.3 Elect Markus Andreewitch as Supervisory Board Member Management For For 7 Approve Creation of EUR 81 Million Pool of Capital without Preemptive Rights Management For For 8 Amend Articles Re: Participation in Supervisory Board Meetings via Video Conference Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Richard L. Carrion Management For For 1.3 Elect Director Melanie L. Healey Management For For 1.4 Elect Director M. Frances Keeth Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Report on Net Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 8 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 9 Provide Right to Act by Written Consent Shareholder Against For 10 Approve Proxy Voting Authority Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JAN 28, 2014 Record Date:JAN 26, 2014 Meeting Type:SPECIAL Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of All of the Shares in Vodafone Americas Finance 1 by Vodafone 4 Limited to Verizon Communications Inc Management For For 2 Approve Matters Relating to the Return of Value to Shareholders Management For For 3 Authorise Market Purchase of Ordinary Shares Management For For 4 Authorise Board to Ratify and Execute Approved Resolutions Management For For VODAFONE GROUP PLC Meeting Date:JAN 28, 2014 Record Date:JAN 26, 2014 Meeting Type:COURT Ticker:VOD Security ID:G93882135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For WPX ENERGY, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:WPX Security ID:98212B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Bender Management For For 1.2 Elect Director Robert K. Herdman Management For For 1.3 Elect Director George A. Lorch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Quantitative GHG Goals for Operations, Including Methane Emissions Shareholder Against Against 5 Declassify the Board of Directors Shareholder None For XEROX CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For For 1.8 Elect Director Ann N. Reese Management For For 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Recovery Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
